KRAPP, J.
F. W. Papania was charged with transporting intoxicating liquor in an automobile; said liquor and automobile were seized and upon the plea of guilty, it was ordered that the automobile be sold under provisions of 6212-43 GC.
The Colonial Finance Co. filed an intervening petition, and it developed that the machine was sold to Papania by the dealer who took a chattel mortgage as part payment. This mortgage was transferred to the Finance Co., it passing through the regular procedure in its office of filing and indexing, and then it was mailed to the County recorder of Clark County for filing.